DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 4-8, 12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Humphrey (US 8476517 B2).
	Regarding claims 1, 19 and 20, Humphrey discloses an electronic musical instrument, a method and a computer program for practicing the instrument (Abstract; Figs. 1, 5-6, 8 and 12), comprising: an internal sound source (e.g., 505 or 510 in Fig. 5) configured to generate an internal acoustic signal (e.g., 520 or 525 in Fig. 5); 5a generation means configured to generate a sound generation instruction signal; an output means connected to an external sound source configured to generate an external acoustic signal, and configured to output the sound generation instruction signal to the external sound source; a switching means configured to switch a first state in which the external acoustic 10signal is generated by the external sound source in response to the sound generation instruction signal to a second state in which the internal acoustic signal is generated by the internal sound source in response to the sound generation instruction signal; and a volume control means configured to, when the first state is switched to the second state, control a volume of the internal acoustic signal such that a state relating to a volume of 15sound generation based on the internal acoustic signal approaches a state relating to a volume of sound generation based on the external acoustic signal.  a generation means (e.g., the combination of 220, 225 and 230 in Figs. 2 and 3) configured to generate a sound generation instruction signal (see Figs. 3 and 4, and the related text); an output means (545 receives instrument input and outputs to the gain element 550 in Figs. 5 and 6) connected to an external sound source configured to generate an external acoustic signal (output from the gain element 550), and configured to output the sound generation instruction signal to the external sound source (col. 14, 
Humphrey does not mention explicitly: said setting means configured to, when the first state is switched to the second state, set a mode of the internal acoustic signal such that the internal acoustic signal is generated with a 15mode similar to a mode of the external acoustic signal generated in the first state.
However, it is deemed that the feature in question relates merely optimizing the setting of the mode of the internal acoustic signal when the first state is switched to the second state. Since Humphrey teaches the general condition and the variability of the setting means (i.e., the volume control means) for adjusting the mode (i.e., volume) of the internal acoustic signal when the first state is switched to the second state (col. 16, line 65 – col. 17, line 3), it establishes a prima facie case of obvious modification. Therefore, it would have been obvious to one of ordinary skill in the art before the In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claims 4 and 14-15, Humphrey discloses: an acquisition means (e.g., the knobs or other similar state selectors in Fig. 8) configured to acquire correspondence information indicating 25the mode of the internal acoustic signal that is similar to the mode of the external acoustic signal (col. 15, lines 31-39; col. 16, lines 56-64), wherein when the first state is switched to the second state, the setting means is configured to set the mode of the internal acoustic signal based on the acquired 30correspondence information (col. 2, lines 61-64; col. 14, lines 33-38; col. 15, lines 36-39).  
Regarding claim 5, Humphrey discloses: 10a selection means configured to select correspondence information corresponding to 5the external sound source in the first state among a plurality of pieces of the correspondence information prepared in correspondence with a plurality of the external sound sources, wherein the acquisition 
Regarding claim 6, Humphrey discloses: an identification means (e.g., a data exchange module operable to interact with external data formats, or voice-recognition software) configured to identify the external sound source in the first state (col. 9, lines 3-22: by inherency, the data exchange module or the voice-recognition software must include an identification means to identify the external sound source), wherein the selection means is configured to select the correspondence information corresponding to the identified external sound source (col. 9, lines 3-22; col. 14, lines 44-52).  
Regarding claims 7 and 16, Humphrey discloses: a reception means configured to receive a selection of one of the plurality of pieces of corresponding information (col. 9, lines 3-22), wherein the selection means is configured to select the correspondence information 2corresponding to the external sound source selected by the reception means (col. 9, lines 3-22; col. 14, lines 44-52).  
Regarding claims 8 and 17, Humphrey discloses: wherein the external sound source has the correspondence information, and the acquisition means is configured to acquire the correspondence information from 25the external sound source (col. 9, lines 3-22; col. 14, lines 44-52).  
Regarding claim 12, Humphrey discloses: wherein the switching means (e.g., 820 in Fig. 8, relate to the "blender" function of the device 800) switches the first state to the second state based on a user operation (e.g., the user’s input including the external piano signal, see col. 15, lines 18 - 56).
.  
4.	Claims 2-3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Humphrey in view of Kira (US 20100083814 A1).
Regarding claims 2, 3 and 13, Humphrey does not mention explicitly: wherein the mode of the internal acoustic signal and the external acoustic signal includes a timbre; wherein the mode of the internal acoustic signal and the external acoustic signal includes an attribute of a timbre.  
Kira discloses an electronic musical instrument, comprising: a setting means (“input” means) configured to set a mode of an internal acoustic signal such that the internal acoustic signal is generated with a 15mode similar to a mode of an external acoustic signal, wherein the mode of the internal acoustic signal and the external acoustic signal includes a timbre (para. 0033-0035); wherein the mode of the internal acoustic signal and the external acoustic signal includes an attribute of a timbre (para. 0039-0040).
Since Humphrey and Kira are in the same field of endeavor (electronic musical instruments capable of switching musical tone output) and Kira teaches the desirability for switching in/out communication states of musical tone data properly according musical tones with a desired timbre are inputted or outputted (Kira, para. 0008-0009), it .

Allowable Subject Matter
5.	Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
6.	The following is a statement of reasons for the indication of allowable subject matter: 
The primary reason for the allowance of claim 9 is the inclusion of the limitation of a calculation means configured to calculate a degree of similarity between the mode 31of the external acoustic signal generated by the external sound source and the mode of the internal acoustic signal generated by the internal sound source, wherein when the first state is switched to the second state, the setting means is configured to set the mode of the internal acoustic signal based on the degree of similarity 5calculated by the calculation means. It is this limitation found in the claims, as it is claimed in the combination that has not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art.


Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANCHUN QIN whose telephone number is (571)272-5981.  The examiner can normally be reached on 9AM-5:30PM EST M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/JIANCHUN QIN/Primary Examiner, Art Unit 2837